Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 1 of 13 PageID #: 339




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            NEW ALBANY DIVISION

  CHRISTINE MASSENGALE,                         )
  JAMES MASSENGALE,                             )
                                                )
                            Plaintiffs,         )
                                                )
                       v.                       )    No. 4:19-cv-00244-DML-TWP
                                                )
  DYLAN INMAN,                                  )
  ERICA ISON, and                               )
  STATE FARM MUTUAL AUTOMOBILE                  )
  INSURANCE COMPANY,                            )
                                                )
                            Defendants.         )

                    Order on Motion for Summary Judgment

        This case involves an automobile accident. On November 22, 2017, the day

  before Thanksgiving, defendant Dylan Inman, who was driving defendant Erica

  Ison's car and was under the influence of heroin, crashed her car into a car

  driven by plaintiff Christine Massengale. Ms. Massengale and her husband, who

  has brought a derivative loss of consortium claim, have sued: (a) Mr. Inman for

  negligence, (b) Ms. Ison for her own negligence in entrusting her car to Mr. Inman

  and for vicarious liability for Mr. Inman's negligence, and (c) the Massengales' own

  auto insurer, defendant State Farm Mutual Automobile Insurance Company, for

  underinsured or uninsured motorist coverage.

        Before the court is a motion for summary judgment by Erica Ison on the

  Massengales' negligence and vicarious liability claims against her. State Farm filed
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 2 of 13 PageID #: 340




  an opposition.1 The Massengales filed their opposition, which adopted State Farm's

  filings. The court will set forth the summary judgment standard and describe the

  designated facts and reasonable inferences from them as viewed in favor of the non-

  movants, and then address whether a reasonable jury could, based on those facts

  and inferences, find Ms. Ison liable on the Massengales' claims.

                            Summary Judgment Standard

        Summary judgment is appropriate when “there is no genuine dispute as to

  any material fact and the movant is entitled to judgment as a matter of law.” Fed.

  R. Civ. P. 56(a). A “material fact” is one that “might affect the outcome of the suit

  under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.

  Ct. 2505, 91 L.Ed.2d 202 (1986). Disputes about irrelevant facts do not matter; only

  factual disputes that might affect the outcome of the suit in light of the substantive

  law will prevent summary judgment. Id.; JPM, Inc. v. John Deere Indus. Equip.

  Co., 94 F.3d 270, 273 (7th Cir.1996). A genuine dispute as to a material fact exists

  if “there is sufficient evidence favoring the nonmoving party for a jury to return a

  verdict for that party.” Liberty Lobby, 477 U.S. at 249. The party that bears the

  burden of proof on an issue may not rest on her pleadings, but must affirmatively

  demonstrate by designating specific facts on each essential element of her case “that




  1     The court rejects Ms. Ison's contention that State Farm lacks standing to
  oppose her motion for summary judgment. Its liability to its insureds, the
  Massengales, is affected by whether Ms. Ison could be liable to the plaintiffs and
  whether and the extent to which she has insurance coverage for any such liability.
                                             2
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 3 of 13 PageID #: 341




  there is a genuine issue of material fact that requires trial.” Hemsworth v.

  Quotesmith.Com, Inc., 476 F.3d 487, 490 (7th Cir. 2007).

        The court construes the evidence, and draws all reasonable inferences from

  the evidence, in the light most favorable to the nonmoving party. Zerante v. DeLuca,

  555 F.3d 582, 584 (7th Cir. 2009). Metropolitan Life Ins. Co. v. Johnson, 297 F.3d

  558, 562 (7th Cir. 2002). “[I]f genuine doubts remain and a reasonable fact-finder

  could find for a party opposing the motion, summary judgment is inappropriate.”

  Olayan v. Holder, 833 F.Supp.2d 1052, 1061 (S.D. Ind. 2011).

                                    Material Facts

        The facts recited in this section are undisputed by the parties or reflect

  designated facts and inferences presented in the light most favorable to the non-

  moving parties, the Massengales and State Farm.

        At the time of the accident on November 22, 2017, defendants Dylan Inman

  and Erica Ison lived together with their two-month old child. The court will use

  their first names to aid the reader. Erica and Dylan had begun dating in 2015 and

  moved into an apartment together in May 2017, in Sunman, Indiana. Each owned a

  vehicle. Erica never drove Dylan's small truck because she did not like driving that

  type of vehicle. Dylan sometimes drove Erica's car, both with and without her as a

  passenger, but mainly he drove his own vehicle. He never drove Erica's car without

  Erica asking him to drive or without their agreement that Dylan could take her car.

  Before they moved into the apartment together in May 2017, Erica knew that Dylan

  sometimes used heroin—"on and off" but not "all the time"—and that his contact for



                                            3
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 4 of 13 PageID #: 342




  getting drugs lived in Cincinnati, Ohio (which is about 40 miles from Sunman,

  Indiana). Dylan continued to use heroin after they moved in together—at least a

  couple times a week and as much as every other day—but Dylan did not use heroin

  in Erica's presence. She knew when he had used heroin because he would come

  home "acting crazy." Dylan knew that Erica, who was not a drug user, disapproved

  of his drug use, and they sometimes argued about it.

        On Wednesday morning, November 22, 2017 (the day before Thanksgiving),

  Dylan's truck would not start and both he and Erica needed to get to their places of

  work in Batesville, Indiana, a town about 10 miles northwest of their home.

  Because they expected Dylan's workday to end sooner than Erica's, Dylan drove

  Erica to work and then drove himself to work. (At some point, their child was taken

  to Dylan's grandfather's house; they either took the baby on their way to Erica's

  workplace or Dylan drove the baby after dropping off Erica at her job. It's not clear

  from the record, but it also is not material.)

        Erica and Dylan discussed that morning that after Dylan's workday ended,

  he would drive to his grandfather's house (where their child was spending the day)

  and would wait there until Erica called him when she was ready to be picked up

  from work. They did not have a landline at their Sunman home and Dylan did not

  have a cell phone at the time; Erica testified that the reason Dylan needed to go to

  his grandfather's house after work was so Erica could reach him by phone when she

  needed to be picked up. She did not otherwise provide any instructions or make




                                              4
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 5 of 13 PageID #: 343




  demands about where Dylan could or could not drive her car that day.2 When

  Erica's workday ended at 2:30 p.m. (apparently about the time she usually ended

  her workday, which began at 6:00 a.m.), she tried to reach Dylan by phone at the

  grandfather's house and was told Dylan was not there and had not been there.

  Erica then asked Dylan's mother for a ride (they worked together), and they drove

  to the grandfather's house; Dylan's mother then went home but returned later.

  Erica was not then worried about Dylan's safety or concerned that something had

  happened to him to have prevented him from going to the grandfather's house. But

  as the hours passed, she and Dylan's mother became worried that something bad

  may have happened; they did not, however, attempt to reach any of Dylan's friends

  or call the police. They waited, ate pizza, and watched television. At about 9:00

  p.m. that evening, a hospital called Erica to tell her that Dylan had been in an

  accident.

        The accident happened when Dylan was driving from Cincinnati to Indiana

  via I-74 west. He had obtained some heroin in Cincinnati, used it, and then on his




  2      Erica testified that she "specifically" said that the only places Dylan was
  allowed to drive her car was his place of work, then his grandfather's house after
  work, and then to Erica's place of work when she was ready to be picked up (see Ison
  Dep. Trans., Dkt. 40-1 at pp. 37-38). But a trier of fact reasonably could choose not
  to believe that testimony and instead believe—based on other testimony and
  reasonable inferences—that although Erica may have expected Dylan to go to the
  grandfather's house and wait for her call, she did not specifically forbid all other
  travel by him and was not overly concerned about getting a ride from Dylan. Erica
  and Dylan's mother worked at the same place and were friends before Erica even
  met Dylan. Erica got a ride after work with Dylan's mother to go to the
  grandfather's house and was not initially worried about Dylan's safety merely
  because he had not picked her up and was not at the grandfather's house.
                                            5
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 6 of 13 PageID #: 344




  way driving back to Indiana felt the drug "kicking in" and decided he should pull

  over to the shoulder. Dylan remembers trying to merge into the right lane before

  intending to pull over; the next thing he knew he was on a stretcher. He had hit

  Ms. Massengale's car. There is no evidence in the record on summary judgment

  about when Dylan drove to Cincinnati (only that it was sometime after he got off

  work, but that timing is not revealed), nor when he began his trip back to Indiana,

  nor when the accident occurred.

         The court now analyzes whether there are any genuine issues of material fact

  that must be resolved by a jury.

                                         Analysis

  I.     The court will apply Indiana substantive law to the claims
         against Erica Ison.

         Erica asserts that Indiana substantive law applies to the two claims brought

  against her because they are based on actions and statements between Erica and

  Dylan that took place in Indiana. The defendants do not contest the applicability of

  Indiana substantive law, and they too rely on Indiana law. The court will thus apply

  Indiana substantive law to both claims against Erica. See J.S.T. Corp. v. Foxconn

  Interconnect Technology Ltd., 965 F.3d 571, 577 n.1 (7th Cir. 2020) (When the

  parties do not raise a conflict of law issue, the court applies the law of the forum

  state.)3




  3      The court's determination that Indiana law applies to the claims against
  Erica is not a determination that Indiana law applies to the plaintiffs' claims
  against Dylan or State Farm.
                                             6
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 7 of 13 PageID #: 345




           The court first addresses the negligent entrustment claim and then the

  plaintiffs' theory of vicarious liability.

  II.      There is insufficient evidence on which a reasonable jury could
           conclude that Erica knew Dylan was unfit to drive her car at the
           time she entrusted it to Dylan.

           A negligent entrustment claim under Indiana law requires the plaintiff to

  prove:

           (1) an entrustment
           (2) to an incapacitated person or one who is incapable of using due care,
           (3) with actual and specific knowledge that the person is incapacitated or
               incapable of using due care at the time of the entrustment.

  Hardsaw v. Courtney, 665 N.E.2d 603, 606 (Ind. Ct. App. 1996).

           These elements have been applied in cases like this one where the plaintiffs

  contend that because the owner of a car knew that the driver to whom she entrusted

  her car was a substance abuser, a jury could conclude based on that information

  alone that the owner was negligent in entrusting the car to the substance abuser

  and liable to a third party who was injured by the abuser while he was intoxicated.

  Indiana's Supreme Court and Courts of Appeal have decided, however, that the

  owner's knowledge about the driver's susceptibility to substance abuse is—without

  more—not enough to meet an essential element of the claim. Instead, as the

  following cases have held, the owner must "have actual and immediate knowledge"

  at the time of entrustment that the driver is unfit to drive because of current

  intoxication.

           Fisher v. Fletcher, 133 N.E. 834 (Ind. 1922), involved a chauffer for Fletcher,

  who owned the car the chauffer drove. The chauffer had permission from Fletcher

                                               7
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 8 of 13 PageID #: 346




  to use the car for his own purposes whenever he wanted after the end of his

  workday. The plaintiff, Fisher, was involved in an accident with the chauffer after

  the end of a workday, and he sued Fletcher for negligently entrusting his car to the

  chauffer. The plaintiff claimed that Fletcher knew that his chauffer "was in the

  habit of drinking intoxicating liquors to excess" and of doing so after the end of his

  workday, and that the chauffer was, in general, "a wild and reckless driver." Id.

  The court determined that these allegations were not sufficient to state a claim

  against the owner (Fletcher) for negligent entrustment because at the time the

  chauffer "was put in possession of the car," the chauffer was not intoxicated,

  "uninstructed or inexperienced" in driving the car, incapable of skillfully operating a

  car, or otherwise "incompetent" to use care in operating a car. Id. at 836.

        A similar result was reached in Ellsworth v. Ludwig, 223 N.E.2d 764 (Ind. Ct.

  App. 1967), in which a woman sued her husband's employer for negligently

  entrusting the employer's truck to the husband. One day, the husband called the

  employer from a bar and asked for permission to drive the truck to his home; the

  employer gave that permission. When the husband reached his house, he drove into

  the front yard, ran over his wife who was sitting in the yard, and then crashed into

  his house. The court held, relying on the Indiana Supreme Court's decision in

  Fisher, that even though the husband had a reputation "for his ability to consume

  alcoholic beverages" and was "known" to drink even during working hours, the

  employer could not be liable unless it knew "at the very moment of the

  entrustment" that the husband was not fit to drive. Id. at 765-66. In Sutton v.



                                             8
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 9 of 13 PageID #: 347




  Sanders, 556 N.E.2d 1362 (Ind. Ct. App. 1990), the owner of the vehicle (Sutton),

  the driver (Purlee), and others, including the plaintiff, had spent the afternoon

  drinking beer together. While Sutton testified that he thought Purlee had not had

  that much to drink and "could drive," the court found that a jury must resolve the

  evidence about Sutton's knowledge of the extent of Purlee's intoxication at the time

  of entrustment. Thus, as did the courts in Fisher and Ellsworth, the Sutton court

  emphasized that the owner could be held liable for negligent entrustment only if he

  knew at the very time of the entrustment that the person to whom he entrusted his

  car was too intoxicated to be fit to drive. Id. at 1365. See also Stocker v. Cataldi,

  489 N.E.2d 144 (1986) (mother who believed that her son was "irresponsible" and

  should not even have a driver's license not liable for negligent entrustment when

  she "had no actual knowledge of her son's intoxication on the day" she entrusted her

  car to him).

        State Farm and the Massengales ignore these cases. They have not

  attempted to distinguish them or explain why the court should not apply them.

        Instead, they rely on a case, Hardsaw v. Courtney, 665 N.E.2d 603 (Ind. Ct.

  App. 1996), where parents were found by a jury to be liable to a woman who was

  attacked by their dog, in part on a theory that they had negligently entrusted the

  care and control of the dog to their 12 year-old daughter, whose inability to control

  the dog proximately caused the woman's injuries. The circumstances of entrustment

  in Hardsaw are not analogous to those present here or in the other cases discussed

  above involving the entrustment of an automobile to a person at risk of intoxication



                                             9
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 10 of 13 PageID #: 348




  but not intoxicated at the time of entrustment. In finding in favor of the injured

  woman, the court stated that the jury could have decided the 12-year-old was

  incapable of using due care and the parents knew of that incapacity at the time of

  entrustment—when they left the daughter in charge of the dog's care and control—

  because they knew that the dog was as large as the daughter, the daughter had had

  no experience supervising the dog, and they had left their daughter in charge

  without having provided any instructions about how to care for the dog or to control

  it. See id. at 607. Thus, at the very time of entrustment, the daughter was not

  capable of exercising due care.

         Indiana law is clear that where the alleged lack of ability on the part of the

  person entrusted with a vehicle to exercise due care in driving it stems from a risk

  of future intoxication, as a matter of law that is not enough to establish an essential

  element of negligent entrustment. While there are disputed facts about whether

  Erica should have known that Dylan was a risk of later becoming intoxicated

  because of his drug habit, there is no evidence that Dylan was under the influence

  of drugs at the time of the entrustment. Erica is therefore entitled to summary

  judgment on the plaintiffs' negligent entrustment theory of liability.

         The court now turns to the plaintiff's vicarious liability theory against Erica.

  III.   There is insufficient evidence on which a reasonable jury could
         determine that Dylan was acting as Erica's agent or employee at the
         time of the accident.

         The plaintiffs also allege that Erica is vicariously liable for Dylan's

  negligence in causing the accident. But there is no evidence on summary judgment



                                             10
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 11 of 13 PageID #: 349




  on which a jury could reasonably find that Dylan was acting as Erica's agent or

  employee when he was driving on I-74 and crashed Erica's car into Mrs.

  Massengale's vehicle.

        In the tort context, one can be held vicariously liable for the negligence of

  another based on respondeat superior. That theory requires a showing that the

  tortfeasor was the employee or servant of the person or entity alleged to be liable for

  his conduct. Columbus Regional Hospital v. Amburgey, 976 N.E.2d 709, 714 (Ind.

  Ct. App. 2012); Green v. Perry, 549 N.E.2d 385, 389 (Ind. Ct. App. 1990). See also

  Southport Little League v. Vaughan, 734 N.E.2d 261, 268 (Ind. Ct. App. 2000)

  (internal quotations and citations omitted) ("[A]n employer, who is not liable

  because of his own acts, can be held liable for the wrongful acts of his employee

  which are committed within the scope of employment.") Or, even if there is no

  agency-type relationship between owner and driver in the "exact legal sense of the

  term," a relationship of a similar nature may be sufficient to allow vicarious liability

  but only "if the driver was acting for the benefit and under the direction of the

  owner." Sutton v. Sanders, 556 N.E.2d 1362, 1365 (Ind. Ct. App. 1990).

        No one suggests that Dylan was Erica's employee or servant in any

  traditional sense or her agent in an "exact legal sense of the term." Further, no

  matter how the evidence is viewed, a jury could not reasonably find Erica

  vicariously liable for Dylan's negligent driving. The evidence about Dylan's use of

  Erica's car can be viewed in two possible ways. First, a jury could believe that Erica

  had strictly forbidden Dylan from using her car to travel anywhere other than to his



                                            11
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 12 of 13 PageID #: 350




  workplace, then later to his grandfather's house, and later to Erica's workplace.

  Under that scenario, his use of Erica's car for anything else, including his travel to

  Cincinnati and back, must be viewed as wholly outside the permitted agency.

        Second, a jury could believe that Erica had not placed strict limits on Dylan's

  use of her car, even if she had hoped and wanted him to pick her up from work—

  which never happened and was not an activity in which he was engaged at the time

  of the accident. Under this scenario, one must accept the evidence that Dylan's

  actual activities in using the car at or near the time of the accident were not in any

  way for Erica's benefit or under her direction. Erica was not in the car at the time

  with an ability to control what Dylan did. See Sutton, 556 N.E.2d at 1365 (noting

  that car owner's presence as a passenger can be sufficient to establish control

  necessary for vicarious liability). Dylan was not on an errand for Erica's benefit; in

  fact, he knew she would never have allowed him to use her car to go to Cincinnati

  and buy drugs. At best, Dylan had permission that day to use Erica's car as he saw

  fit, and Erica was not expected to exercise any control at all. As Erica has argued,

  State Farm and the Massengales cannot point to a single case that visits vicarious

  liability on a car owner merely by virtue of the owner's lending of her car to another

  person who then causes an accident.

        For these reasons, the court finds that Erica is entitled to summary judgment

  on the Massengales' vicarious liability claim against her.




                                            12
Case 4:19-cv-00244-DML-TWP Document 51 Filed 02/26/21 Page 13 of 13 PageID #: 351




                                     Conclusion

        For the foregoing reasons, defendant Erica Ison's motion for summary

  judgment (Dkt. 38) is GRANTED. The court will not enter a final judgment at this

  time because claims between the plaintiffs and State Farm remain to be decided,

  and the plaintiffs' damages against defendant Dylan Inman remain to be decided.

        So ORDERED.
                                        ____________________________________
        Dated: February 26, 2021
                                           Debra McVicker Lynch
                                           United States Magistrate Judge
                                           Southern District of Indiana




  Distribution:

  All ECF-registered counsel of record by email through the court's ECF system

  Via United States mail:
  DYLAN INMAN
  4648 Firehouse Road
  Batesville, IN 47006




                                          13
